Exhibit 10.56 LIGHTING SCIENCE GROUP CORPORATION EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this " Agreement" ) is made as of August 29, 2014 between Lighting Science Group Corporation, a Delaware corporation (the " Company" ), and Edward Bednarcik (" Executive "). WHEREAS, Company and Executive are mutually desirous that Company employ Executive, and Executive accepts such employment, upon the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
